                       Case 13-18735-mkn          Doc 314     Entered 05/06/21 16:25:26      Page 1 of 5



                  1   Jacob L. Houmand, Esq. (NV Bar No. 12781)               Electronical(v Filed On: Mav 6, 2021
                      Email: jhoumand@houmandlaw.com
                  2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                      Email: kortiz<@houmandlaw.com
                  3   HOUMAND LAW FIRM. LTD.
                      9205 West Russell Road, Building 3, Suite 240
                  4   Las Vegas, NV 89148
                      Telephone: 702/720-3370
                  5   Facsimile:   702/720-3371

                  6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                  7
                  8                               UNITED STATES BANKRUPTCY COURT

      °'          9                                        DISTRICT OF NEVADA
      ;:,. _
      z· r--"'   10    In re:                                            Case No. BK-S-13-18735-MKN
      "' '
  .
      <I> M

      ��
 � ;:,.r--
                                                                         Chapter 7
 � � N'
..:l
                 11    SIX STAR CLEANING AND CARPET
    ':":'
t�
      ...:iR           SERVICES, Inc.,                                  DECLARATION OF MICHAEL E.
    ·e
.. .B
      N �
                 12                                                     AVAKIAN, ESQ. IN SUPPORT OF
� ·;·;;;                                Debtor.                         APPLICATION TO EMPLOY PRAEMIA
  ,.,-�
�r/}g
 < .s011 l;:;    13                                                     LAW, PLLC AS SPECIAL LITIGATION
..;i                                                                    COUNSEL FOR LENARD
           0




                 14
     "O M
� == N
z      c',                                                              SCHWARTZER, CHAPTER 7 TRUSTEE,
<  ::S
  Ill.'.:_                                                              PURSUANT TO 11 U.S.C. §§ 327(e) AND
                 15
 "ON
� "'o
� 0 r--                                                                 328(a) AND FEDERAL RULE OF
o-��..                                                                  BANKRUPTCY PROCEDURE 2014
      --., "
=].,::s .c:0�
      � fr
                 16
                                                                         Date of Hearing:     June 9, 2021
      ; !-<      17                                                      Time of Hearing:     11:00 a.m.
      °'
      0
      N                                                                  Place: Courtroom No. 2, Third Floor
                 18                                                                           Foley Federal Building
                 19                                                                           300 Las Vegas Blvd., S.
                                                                                              Las Vegas, NV 89101
                 20
                 21
                      --------------�=-- Judge: Honorable Mike K. Nakagawa
                 22             I, Michael E. Avakian, Esq., hereby declare as follows

                 23             1.     I am over the age of 18 and mentally competent. Except where stated on

                 24   information and belief, I have personal knowledge of the facts in this matter and if called upon to

                 25   testify, could and would do so.

                 26             2.     I make this declaration to support the Application to Employ Praemia Law, PLLC

                 27 As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 US.C.
                 28
                                                                       -1-
                         Case 13-18735-mkn      Doc 314     Entered 05/06/21 16:25:26         Page 2 of 5



                 1   §§ 327(e) and 328(a) and Federal Rule ofBankruptcy Procedure 2014 (the "Application").1

                 2           3.      I am an attorney licensed to practice law in the District of Columbia and State of

                 3   Georgia. I am a partner with the law firm of Praemia Law, PLLC (the "Firm"). The Firm

                 4   maintains offices at 11710 Plaza America Drive, Suite 2000, Reston, VA 20190.

                 5           4.      This Declaration is made pursuant to 11 U.S.C. § 329 and Federal Rule of

                 6   Bankruptcy Procedure 2014(b) and is to support the Application.

                 7           5.      The Firm is well suited for the type of representation required by the Trustee. The

                 8   Firm represents management, companies, insurers, and governmental entities exclusively in all
    00

    °'
    00
                 9   areas of labor law, employment law, and defense of claims related to employment and labor law
    >-
    z,-..
     _,..,
     "',..,
     "' '       10   litigation.   Accordingly, the Trustee has determined that the Firm has the resources and
 • bll�
���
!,-<    N       11   experience necessary to represent his interests in the claims asserted in the District Court Action.

,�'::'
� ....� R
 " ·e
    N2
                12           6.      The attorneys of the Firm are familiar with labor and employment law issues and
S ·3 ·;;;
<   ..,.
� "' ....g
     oa O
                13   the claims asserted by the Debtor. It will render services in relation to the District Court Action
� "C,..,
  .5 �
�:: 0
:Z :::,    N    14   and its Order directing Arbitration of some claims of the Complaint.
< "°· ,.._
�
� �
  o N'
    R           15           7.      The Trustee desires to employ the Firm as special litigation counsel to pursue the
=] fr�
o-i:,,:�..
    -"' -"      16
    "'     0
     :::, .c:        claims asserted by the Debtor in the District Court Action.
    i:,,:

    ;1--        17           8.      The Trustee has selected the Firm because its attorneys have experience in matters
    °'
    N

                18   of this character and will be able to competently represent the Trustee's interests in the District

                19   Court Action.

                20           9.      Following the Trustee's request that the Firm represent him in this case as special

                21   litigation counsel, a conflicts check was undertaken, utilizing the Firm's client list. Based upon

                22   the conflicts check the Firm and its associates are "disinterested persons" as defined by 11 U.S.C.

                23   § 101 and do not hold or represent any interest adverse to the bankruptcy estate.

                24           10.     The conclusion that the Firm is a "disinterested" person within the meaning of 11

                25
                26   1
                      Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                     U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                27   Federal Rules of Civil Procedure will be referred to as "FRCP" and the Federal Rules of
                28   Bankruptcy Procedure will be referred to as "FRBP." The Local Rules of Practice for the United
                     States Bankruptcy Court for the District of Nevada shall be referred to as the "Local Rules".
                                                                      -2-
                           Case 13-18735-mkn          Doc 314     Entered 05/06/21 16:25:26          Page 3 of 5



                      1   U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(a) is based upon the fact neither the Firm nor

                     2    any of its attorneys:

                      3                   (a)     Are or were a creditor, equity security holder, or insider of
                                                  the Debtor except as stated herein;
                      4
                      5                   (b)     Are or were, within two (2) years before the date of the
                                                  filing the bankruptcy petition, a director, officer or
                      6                           employee of Debtor as specified in subparagraph (c) of
                                                  Section 101(14) except as stated herein;
                      7
                      8                   (c)     Hold, or have ever held, an interest materially adverse to the
      00
                                                  interest of the estate or of any class of creditors, equity
                      9                           holders, or parties in interest, by reason of any direct or
         . ...,
      00


      �;:::                                       indirect relationship to, or interest in, the Debtor or for any
       � '7
                     10                           other reason except as stated herein;

..;i �...:i�R
   • bll�
� � ....
E,-, � ;;-           11                   (d)     Represent, or have ever represented, the Debtor, insiders of
i ., ·e
     N__!!

s ·s·;;;
                     12                           the Debtor, creditors of the Debtor, any other party in
                                                  interest, or their respective attorneys and accountants except

..;i< ...,-= ��
� r/)         �      13                           as set forth herein; and
       on o

                     14
      -0...,

z� ==:, 0     N
                                          (e)     Is a relative or employee of the U.S. Trustee or a
                                                  Bankruptcy Judge except as stated herein.
�
;;;, o:l.'.::_       15
      "gN
      oR

=] gfr
o-i:,:: ..    .._,




 -"' -"              16
       "' 0
       :, .c
      i:,::
                                  11.     Except as set forth herein, to the best of my information and belief, neither the
      � !-           17
     N                    Firm nor any of its attorneys has any connection with the Debtor, the creditors, any other parties
                     18
                          in interest, their respective attorneys and accountants, the Office of the United States Trustee, or
                     19
                          any person employed in the Office of the United States Trustee and that the Firm and each of its
                     20
                          attorneys are all disinterested persons pursuant to 11 U.S.C. § 101(14).
                     21
                                  12.     I was previously retained by the principal of the Debtor to advise her as to her
                     22
                          rights and obligations relating to the claims asserted by the Debtor in the District Court Action.
                     23
                                  13.     I was also previously retained by the Trustee to represent the Debtor's bankruptcy
                     24
                          estate in the District Court Action.
                     25
                     26
                     27
                     28

                                                                            -3-
                       Case 13-18735-mkn           Doc 314     Entered 05/06/21 16:25:26        Page 4 of 5



                  I             14.    The principal of the Debtor has agreed to waive any and all conflicts that may arise

                  2   by virtue of the Firm's representation of the Trustee as special counsel in the District Court

                  3   Action.

                  4             15.    Following the execution of the Waiver, I believe that the Firm is a disinterested

                  5   person within the meaning of Section 101(14) for purposes of Section 327(e), as it pertains to

                  6 representing the Trustee as special litigation counsel in the Debtor's bankruptcy case. See In re
                  7 Johnson, 312 B.R. 810 (Bankr. E.D. Va. 2004) (holding that a law firm's representation of a
                  8 Chapter 7 Trustee and creditor did not violate Section 327 because there was not an actual
     00



     00
                  9 conflict of interest).
     >-
     Z<-
      • <"">
     [Q ";'
                 10             16.    To the best of my knowledge, the Firm represents no interest that is adverse to the
 •   bO�
Q � r-
E-< [Q R         II   Trustee, to the Debtor's estate, any creditor, any party in interest, the U.S. Trustee, or any attorney
    R
i... �� �·s
� ....l
 "'o�
                 12   or accountant employed by the foregoing, in matters upon which it will be engaged as counsel.
�    ·::; ·;;;

<
� ,,p.1
      ..
  r/J �
      01)0
                 13             17.    Subject to Court approval, in accordance with 11 U.S.C. § 330, the Trustee seeks
� .5�
Q ;g �
Z     :, N
                 14   to retain the Firm on a contingency fee basis. Specifically, the Firm shall be entitled to a

;;;io�Cl:�
      �c..       15
     "g N
                      contingency fee award equal to fifty percent (50%) of the total gross recovery. A true and correct
=]�   -
       =
     --          16   copy of the Retention Agreement is attached hereto as Exhibit "l".
     "' 0
          .c:
     � fr
     "' "
     ;E-<        17             18.    The proposed terms of the employment of Praemia provide that it may accept
     0

                 18   payment of fees and expenses related to the litigation from other plaintiffs in the District Court

                 19 Action.
                 20             19.    Except as set forth herein, no promises have been received by the Firm or any

                 21   attorney of the Firm, as to payment or compensation for the above-referenced bankruptcy case in

                 22   accordance with the provisions of the Bankruptcy Code, the FRBP, the Local Rules, and orders of

                 23   the Court. The Firm has no agreement with any other entity to share with such entity any

                 24   compensation received by the Firm, except as permitted under Section 504(b)(l).

                 25             I declare under penalty of perjury under the laws of the United States that the foregoing is

                 26 true and correct.
                 27             Dated this.�day of May, 2021.

                 28
                                                                         -4-
                                                             HOUMAND LAW FIRM, LTD.
                                                9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148
                                                      Telephone: (702) 720-3370 Facsimile: (702) 720-3371


     N    N   N   N    N   N   N   N   N   -   -    -      -      -      -      -      -      -      -
     00   �   �   v,   �   W   N   -   0   �   00   �      �      Vo     �      W      N      -      0      �       00   �   �   Vo   �   W   N   -
                                                                                                                                                      Case 13-18735-mkn
                                                                                                                                                      Doc 314




I
V,
I
                                                                                                                                                      Entered 05/06/21 16:25:26
                                                                                                                                                      Page 5 of 5
